Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-9 are pending.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “white
The phrase “table sugar” in Claim 1, line 12 is new matter. The disclosure as filed only mentions “sugar”.
The phrase “white vinegar” in Claim 1, line 12 is new matter. The disclosure as filed only mentions “vinegar”.
The phrase “white vinegar” in Claim 2, line 11 is new matter. The disclosure as filed only mentions “vinegar”.
The phrase “white vinegar” in Claim 2, lines 12-13 is new matter. The disclosure as filed only mentions “vinegar”.
The phrase “table sugar” in Claim 2, line 21 is new matter. The disclosure as filed only mentions “sugar”.
The phrase “white vinegar” in Claim 2, line 22 is new matter. The disclosure as filed only mentions “vinegar”.
The phrase “white vinegar” in Claim 3, line 12 is new matter. The disclosure as filed only mentions “vinegar”.
The phrase “white vinegar” in Claim 3, lines 13-14 is new matter. The disclosure as filed only mentions “vinegar”.
The phrase “table sugar” in Claim 3, line 22 is new matter. The disclosure as filed only mentions “sugar”.
The phrase “white vinegar” in Claim 3, lines 23 is new matter. The disclosure as filed only mentions “vinegar”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-973678) in view of Ha (KR 10-20120134811).
Moon (KR 10-973678) and Ha (KR 10-2012-0134811) are cited on an ISR Opinion as the D1 and D4 references, respectively.  This Opinion was filed with the USPTO on 3/9/2018.

    PNG
    media_image1.png
    225
    615
    media_image1.png
    Greyscale

Moon (KR 10-973678) is generally directed to a method of “naturally” seasoned salted fish parts, including salted female pollock fish roe (eggs), intestines, gonads, etc.  Some may refer to the salted pollock roe as caviar that it a delicacy.  The seasoning can include salty deep sea water.  MSG is expressly not used.  Moon (678) refers to other prior art references that are different from the “naturally” seasoned parts that Moon (‘678) is directed to. 
Ha (KR 10-20120134811) is generally directed to a sauce that can be seasoned with fish and other flavorings.  The sauce with added fish can include pollock.  The product produced by Ha’s (‘811) method is significantly different than the product produced by Moon (‘678).  The commonality is both disclosures refer to parts of a pollock fish.
Regarding Claim 1, Moon (‘678) teaches a method of preparing seasoned/salted fish parts (See Abs. and p. 4, paras. 4-5, p. 7, Example 1 and Claim 1 where female fish eggs are seasoned with salty natural deep sea water.), however, fails to expressly describe the fish in the Examples as being raw pollock; 
(a)    cutting pollock flesh from pollock of which skin has been removed; 
(b)    preparing a salt mixture by adding Euphorbia humifusa powder and Dryopteris crassirhizoma powder to deep sea water brine;
(c)    salting the pollock flesh cut in process (a) in the salt mixture prepared in process (b);
(d)    preparing a vinegar mixture by adding Ixeris dentata powder and Andros ace umbellata powder to vinegar water;
(e)    performing fermentation by immersing the pollock flesh, which has been salted in process (c), in the vinegar mixture prepared in process (d); and
(f) mixing the pollock flesh fermented in process (e) with salt, red pepper powder, garlic, ginger,  sugar, syrup,  vinegar, and sesame.
Regarding the fish being raw pollock, Moon (‘678) teaches processing “pollock roe” (See p. 4, para. 6.).  Pollock roe are eggs of a female pollock fish.
Moon (‘678) teaches using processed materials including the intestines, gills, gonads of fish, fish, shellfish and molluscs for producing salted fish (See p. 4, para. 6.).  Moon (‘678) is not directed to pollock fish fillets.
Since Moon (‘678) does not mention the fish materials including the eggs of the pollock fish as being fried or grilled and salt water fish materials were known to be consumable without cooking it would have been obvious that the fish eggs (roe) Moon’s (‘678) is referring to are raw.
Although Moon (‘678) only refers to eggs of the pollock as being processed, it would have been obvious to a person having ordinary skill in the art at the time of filing other parts of the pollock could also be processed.
Although Ha (‘811) is not directed to natural salt seasoned pollock roe (eggs) as taught by Moon (‘678), Ha (‘811) is directed pollock fish that can be used as part of a sauce.  It would have been obvious to a person having ordinary skill in the art at the time of filing that non-egg portions of a pollock fish could be processed into food products with various seasonings other than natural salty fish eggs.
Regarding cutting pollock flesh from pollock of which skin has been removed, it would have been obvious to a person at the time filing that the fish eggs of the pollock were a delicacy and the presence of skin/scales would need to be removed/cut away to be suitable.  A person having ordinary skill in the art would not want to have sharp fish scales mixed in with their caviar.
Regarding adding a salt mixture by adding Euphorbia humifusa powder and Dryopteris crassirhizoma powder to deep sea water brine, it is noted that Applicant does not set forth any non-obvious unexpected results for selecting these types of powders over other powders.
Moon (‘678) teaches salting the object to be treated with deep sea water (See Claim 1.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to substitute the salt water brine used to salt objects like salted eggs as taught by Moon (‘678) by Euphorbia humifusa powder and Dryopteris crassirhizoma to provide seasoned pollock that is seasoned by Euphorbia humifusa powder and Dryopteris crassirhizoma that satisfies the subjective taste preference of a consumer.
Ha (‘811) does not teach using deep sea water or using the claimed powders and specifically adding such powders to deep sea water.  Ha (‘811) teaches preparing semi-thawed pollock and removing the shell.  The “shell” is interpreted as being the skin.  Sugar, salt and vinegar is added to the skinned pollock (See p. 4, para. 5.)
Regarding using vinegar and Ixeris dentata powder and Andros ace umbellata powder, it is noted that Applicant does not set forth any non obvious unexpected results for using these materials in the process.
As discussed above Ha (‘811) does not teach adding the powder as claimed but does teach adding applying glacial acetic acid to cause the tissue to become harder (See p. 4, para. 5.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that vinegar was known for processing fish as taught by Ha (‘811) and to use with Ixeris dentata powder and Andros ace umbellata powder to provide a food that satisfies the subjective taste preference of a consumer.
Regarding, performing fermentation by immersing the pollock flesh, which has been salted in process (c), in the vinegar mixture prepared in process (d), it is noted that Applicant does not set forth any non obvious unexpected results for using these materials in the process.
It would have been obvious to a person having ordinary skill in the art that the use of vinegar and salts would have been obvious to provide a fish product that satisfies the subjective taste preference of a consumer.
Regarding the (f) mixing the pollock flesh fermented in process (e) with salt, red pepper powder, garlic, ginger, sugar, syrup, vinegar, and sesame it is noted that Applicant does not set forth any non-obvious unexpected results for mixing these ingredients.
It is noted that Moon (‘678) does not teach fermenting pollock flesh or the use of vinegar or the application of the Ixeris dentata powder and Andros ace umbellata powder.
On page 2 of Moon (‘678), Moon (‘678) distinguishes the invention of Moon (‘678) by referring to other prior art.  On page 2, para. 1, Moon (‘678) refers to KR 10-0814512 which mentions placing red pepper powder, garlic and ginger in fermentation containers.  Although these ingredients are mentioned in the Background of Moon (‘678) by other prior art their usage is different than from how Moon (‘678) 
Ha (‘811) teaches providing it sauce with seasonings including red pepper powder, sugar, black sesame, ginger, garlic, starch syrup (See p. 4, para. 10 to p. 5, para. 1.).
Although Moon (‘678) is directed to “natural” salty fish products including salty female fish eggs it would have been obvious with Moon (‘678) and Ha (‘811) before them that salty fish eggs are not the only usable part of the pollack and these other parts of the pollock can be processed and converted into other types of fish products by various other means including the claimed method with elements expressly disclosed by Moon (‘678) and Ha (‘811) to provide a fermented pollock flesh that satisfies the subjective taste preference of a consumer.
Regarding Claim 2, Moon (‘678) teaches a method of preparing seasoned/salted fish parts (See Abs. and p. 4, paras. 4-5, p. 7, Example 1 and Claim 1 where female fish eggs are seasoned with salty natural deep sea water.), however, fails to expressly describe the fish in the Examples as being raw pollock;
(a)    cutting pollock flesh of raw pollock of which skin has been removed;
(b)    preparing a salt mixture by adding of Euphorbia humifusa powder and Dryopteris crassirhizoma powder to 2.5 to 4.5 % (w/v) of deep sea water brine, wherein the amount of each of Euphorbia humifusa powder and Dryopteris crassirhizoma is in the range of 0.8% to 1.2% based on the weight of deep sea water brine;
(c)    salting the pollock flesh cut in process (a) in the salt mixture prepared in process (b) for 10 hours to 14 hours;
(d)    preparing a vinegar mixture by adding Ixeris dentata powder and Andros ace umbellata powder to 8 to 12% (v/v)  vinegar water, wherein each of Ixeris dentata powder Androsace umbellata powder is in a range of 0.8% to 1.2% based on the weight of the  vinegar water;
(e)    performing fermentation by immersing the pollock flesh, which has been salted in the salt mixture in process (c), in the vinegar mixture prepared in process (d) for 10 hours to 14 hours; and
(f) based on 100 parts by weight of the seasoned raw pollock, mixing 45 parts by weight to 55 parts by weight of the pollock flesh fermented in process (e) with 6 parts by weight to 8 parts by weight of salt, 12 parts by weight to 18 parts by weight of red pepper powder, 3 parts by weight to 4 parts by weight of garlic, 1.2 parts by weight to 1.8 parts by weight of ginger, 2 parts by weight to 4 parts by weight of sugar, 12 parts by weight to 18 parts by weight of syrup, 2 parts by weight to 4 parts by weight of  vinegar, and 1 part by weight to 3 parts by weight of sesame.
Regarding the fish being raw pollock, Moon (‘678) teaches processing “pollock roe” (See p. 4, para. 6.).  Pollock roe are eggs of a female pollock fish.
Moon (‘678) teaches using processed materials including the intestines, gills, gonads of fish, fish, shellfish and molluscs for producing salted fish (See p. 4, para. 6.).  Moon (‘678) is not directed to pollock fish fillets.
Since Moon (‘678) does not mention the fish materials including the eggs of the pollock fish as being fried or grilled and salt water fish materials were known to be consumable without cooking it would have been obvious that the fish eggs (roe) Moon’s (‘678) is referring to are raw.
Although Moon (‘678) only refers to eggs of the pollock as being processed, it would have been obvious to a person having ordinary skill in the art at the time of filing other parts of the pollock could also be processed.
Although Ha (‘811) is not directed to natural salt seasoned pollock roe (eggs) as taught by Moon (‘678), Ha (‘811) is directed pollock fish that can be used as part of a sauce.  It would have been obvious 
Regarding cutting pollock flesh from pollock of which skin has been removed, it would have been obvious to a person at the time filing that the fish eggs of the pollock were a delicacy and the presence of skin/scales would need to be removed/cut away to be suitable.  A person having ordinary skill in the art would not want to have sharp fish scales mixed in with their caviar.
Regarding adding a salt mixture by adding Euphorbia humifusa powder and Dryopteris crassirhizoma powder to deep sea water brine, it is noted that Applicant does not set forth any non-obvious unexpected results for selecting these types of powders over other powders.
Moon (‘678) teaches salting the object to be treated with deep sea water (See Claim 1.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to substitute the salt water brine used to salt objects like salted eggs as taught by Moon (‘678) by Euphorbia humifusa powder and Dryopteris crassirhizoma to provide seasoned pollock that is seasoned by Euphorbia humifusa powder and Dryopteris crassirhizoma that satisfies the subjective taste preference of a consumer.
Ha (‘811) does not teach using deep sea water or using the claimed powders and specifically adding such powders to deep sea water.  Ha (‘811) teaches preparing semi-thawed pollock and removing the shell.  The “shell” is interpreted as being the skin.  Sugar, salt and vinegar is added to the skinned pollock (See p. 4, para. 5.).  The skinning of fish is a known step of processing fish and set forth in the claims.  Skinning of a pollock is not necessary for accessing the eggs of the female pollock as taught by Moon (‘678) but is necessary for accessing the other flesh portions of the fish.
Regarding using vinegar and Ixeris dentata powder and Andros ace umbellata 
As discussed above Ha (‘811) does not teach adding the powder as claimed but does teach adding applying glacial acetic acid to cause the tissue to become harder (See p. 4, para. 5.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that vinegar was known for processing fish as taught by Ha (‘811) and to use with Ixeris dentata powder and Andros ace umbellata powder to provide a food that satisfies the subjective taste preference of a consumer.
Regarding, performing fermentation by immersing the pollock flesh, which has been salted in process (c), in the vinegar mixture prepared in process (d), it is noted that Applicant does not set forth any non obvious unexpected results for using these materials in the process.
It would have been obvious to a person having ordinary skill in the art that the use of vinegar and salts would have been obvious to provide a fish product that satisfies the subjective taste preference of a consumer.
Regarding the (f) mixing the pollock flesh fermented in process (e) with salt, red pepper powder, garlic, ginger, sugar, syrup, vinegar, and sesame it is noted that Applicant does not set forth any non-obvious unexpected results for mixing these ingredients.
It is noted that Moon (‘678) does not teach fermenting pollock flesh or the use of vinegar or the application of the Ixeris dentata powder and Andros ace umbellata powder.
On page 2 of Moon (‘678), Moon (‘678) distinguishes the invention of Moon (‘678) by referring to other prior art.  On page 2, para. 1, Moon (‘678) refers to KR 10-0814512 which mentions placing red pepper powder, garlic and ginger in fermentation containers.  Although these ingredients are mentioned in the Background of Moon (‘678) by other prior art their usage is different than from how Moon (‘678) prepares its sauce.  Moon (‘678) is distinguishing the use of various materials in the prior art, not as a guide of how to produce its sauce.
Ha (‘811) teaches providing it sauce with seasonings including red pepper powder, sugar, black sesame, ginger, garlic, starch syrup (See p. 4, para. 10 to p. 5, para. 1.).
Although Moon (‘678) is directed to “natural” salty fish products including salty female fish eggs it would have been obvious with Moon (‘678) and Ha (‘811) before them that salty fish eggs are not the only usable part of the pollack and these other parts of the pollock can be processed and converted into other types of fish products by various other means including the claimed method with elements expressly disclosed by Moon (‘678) and Ha (‘811) to provide a fermented pollock flesh that satisfies the subjective taste preference of a consumer.
Regarding Claim 3, Moon (‘678) teaches a method of preparing seasoned/salted fish parts (See Abs. and p. 4, paras. 4-5, p. 7, Example 1 and Claim 1 where female fish eggs are seasoned with salty natural deep sea water.), however, fails to expressly describe the fish in the Examples as being raw pollock; 
(a)    cutting pollock flesh of pollock of which skin has been removed in a length of 6 cm to 8 cm, a height of 0.4 cm to 0.6 cm, and a thickness of 0.4 cm to 0.6 cm;
(b)    preparing a salt mixture by adding Euphorbia humifusa powder and Dryopteris crassirhizoma powder to 2.5 to 4.5 % (w/v) of deep sea water brine, wherein the amount of each of Euphorbia humifusa powder and Dryopteris crassirhizoma is in the range of 0.8% to 1.2% based on the weight of the deep sea water brine;
(c)    salting the pollock flesh cut in process (a) in the salt mixture prepared in process (b) at a temperature of 15 °C to 20 °C for 10 hours to 14 hours;
(d)    preparing a vinegar mixture by adding Ixeris dentata powder and Andros ace umbellata powder to 8 to 12% (v/v)  vinegar water, wherein each of Ixeris dentata powder and Androsace umbellata
(e)    performing fermentation by immersing the pollock flesh, which has been salted in the salt mixture in process (c), in the vinegar mixture prepared in process (d) at a temperature of 15 °C to 20 °C for 10 hours to 14 hours; and
(f) based on 100 parts by weight of the seasoned raw pollock, mixing 45 parts by weight to 55 parts by weight of the pollock flesh fermented in process (e) with 6 parts by weight to 8 parts by weight of salt, 12 parts by weight to 18 parts by weight of red pepper powder, 3 parts by weight to 4 parts by weight of garlic, 1.2 parts by weight to 1.8 parts by weight of ginger, 2 parts by weight to 4 parts by weight of sugar, 12 parts by weight to 18 parts by weight of syrup, 2 parts by weight to 4 parts by weight of  vinegar, and 1 part by weight to 3 parts by weight of sesame.
Regarding the fish being raw pollock, Moon (‘678) teaches processing “pollock roe” (See p. 4, para. 6.).  Pollock roe are eggs of a female pollock fish.
Moon (‘678) teaches using processed materials including the intestines, gills, gonads of fish, fish, shellfish and molluscs for producing salted fish (See p. 4, para. 6.).  Moon (‘678) is not directed to pollock fish fillets.
Since Moon (‘678) does not mention the fish materials including the eggs of the pollock fish as being fried or grilled and salt water fish materials were known to be consumable without cooking it would have been obvious that the fish eggs (roe) Moon’s (‘678) is referring to are raw.
Although Moon (‘678) only refers to eggs of the pollock as being processed, it would have been obvious to a person having ordinary skill in the art at the time of filing other parts of the pollock could also be processed.
Although Ha (‘811) is not directed to natural salt seasoned pollock roe (eggs) as taught by Moon (‘678), Ha (‘811) is directed pollock fish that can be used as part of a sauce.  It would have been obvious to a person having ordinary skill in the art at the time of filing that non-egg portions of a pollock fish could be processed into food products with various seasonings other than natural salty fish eggs.
Regarding cutting pollock flesh from pollock of which skin has been removed, it would have been obvious to a person at the time filing that the fish eggs of the pollock were a delicacy and the presence of skin/scales would need to be removed/cut away to be suitable.  A person having ordinary skill in the art would not want to have sharp fish scales mixed in with their caviar.
Regarding adding a salt mixture by adding Euphorbia humifusa powder and Dryopteris crassirhizoma powder to deep sea water brine, it is noted that Applicant does not set forth any non-obvious unexpected results for selecting these types of powders over other powders.
Moon (‘678) teaches salting the object to be treated with deep sea water (See Claim 1.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to substitute the salt water brine used to salt objects like salted eggs as taught by Moon (‘678) by Euphorbia humifusa powder and Dryopteris crassirhizoma to provide seasoned pollock that is seasoned by Euphorbia humifusa powder and Dryopteris crassirhizoma that satisfies the subjective taste preference of a consumer.
Ha (‘811) does not teach using deep sea water or using the claimed powders and specifically adding such powders to deep sea water.  Ha (‘811) teaches preparing semi-thawed pollock and removing the shell.  The “shell” is interpreted as being the skin.  Sugar, salt and vinegar is added to the skinned pollock (See p. 4, para. 5.).  The skinning of fish is a known step of processing fish and set forth in the claims.  Skinning of a pollock is not necessary for accessing the eggs of the female pollock as taught by Moon (‘678) but is necessary for accessing the other flesh portions of the fish.
Regarding using vinegar and Ixeris dentata powder and Andros ace umbellata powder, it is noted that Applicant does not set forth any non obvious unexpected results for using these materials in the process.
As discussed above Ha (‘811) does not teach adding the powder as claimed but does teach adding applying glacial acetic acid to cause the tissue to become harder (See p. 4, para. 5.)
It would have been obvious to a person having ordinary skill in the art at the time of filing that vinegar was known for processing fish as taught by Ha (‘811) and to use with Ixeris dentata powder and Andros ace umbellata powder to provide a food that satisfies the subjective taste preference of a consumer.
Regarding, performing fermentation by immersing the pollock flesh, which has been salted in process (c), in the vinegar mixture prepared in process (d), it is noted that Applicant does not set forth any non obvious unexpected results for using these materials in the process.
It would have been obvious to a person having ordinary skill in the art that the use of vinegar and salts would have been obvious to provide a fish product that satisfies the subjective taste preference of a consumer.
Regarding the (f) mixing the pollock flesh fermented in process (e) with salt, red pepper powder, garlic, ginger, sugar, syrup, vinegar, and sesame it is noted that Applicant does not set forth any non-obvious unexpected results for mixing these ingredients.
It is noted that Moon (‘678) does not teach fermenting pollock flesh or the use of vinegar or the application of the Ixeris dentata powder and Andros ace umbellata powder.
On page 2 of Moon (‘678), Moon (‘678) distinguishes the invention of Moon (‘678) by referring to other prior art.  On page 2, para. 1, Moon (‘678) refers to KR 10-0814512 which mentions placing red pepper powder, garlic and ginger in fermentation containers.  Although these ingredients are mentioned in the Background of Moon (‘678) by other prior art their usage is different than from how Moon (‘678) prepares its sauce.  Moon (‘678) is distinguishing the use of various materials in the prior art, not as a guide of how to produce its sauce.
Ha (‘811) teaches providing it sauce with seasonings including red pepper powder, sugar, black sesame, ginger, garlic, starch syrup (See p. 4, para. 10 to p. 5, para. 1.)
Although Moon (‘678) is directed to “natural” salty fish products including salty female fish eggs it would have been obvious with Moon (‘678) and Ha (‘811) before them that salty fish eggs are not the only usable part of the pollack and these other parts of the pollock can be processed and converted into other types of fish products by various other means including the claimed method with elements expressly disclosed by Moon (‘678) and Ha (‘811) to provide a fermented pollock flesh that satisfies the subjective taste preference of a consumer.
Regarding Claim 4, Moon (‘678) and Ha (‘811) teach the method discussed above, however, fail to expressly teach a seasoned raw pollock prepared by using the method according to claim 1.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Moon (‘678) in view of Ha (‘811) would teach the claimed seasoned raw pollock as the method is for teaching the pollock is taught for the reasons discussed above.
Regarding Claim 5, Moon (‘678) and Ha (‘811) teach the method and pollock discussed above, however, fail to expressly teach processed food using the seasoned raw pollock of claim 4.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Moon (‘678) in view of Ha (‘811) would teach the claimed processed food as the method is for teaching the pollock/food is taught for the reasons discussed above.
Regarding Claim 6, Moon (‘678) and Ha (‘811) teach the method discussed above, however, fail to expressly teach a seasoned raw pollock prepared by using the method according to claim 2.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Moon (‘678) in view of Ha (‘811) would teach the claimed seasoned raw pollock as the method is for teaching the pollock is taught for the reasons discussed above.
Regarding Claim 7, Moon (‘678) and Ha (‘811) teach the method and pollock discussed above, however, fail to expressly teach processed food using the seasoned raw pollock of claim 6.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Moon (‘678) in view of Ha (‘811) would teach the claimed processed food as the method is for teaching the pollock/food is taught for the reasons discussed above.
Regarding Claim 8, Moon (‘678) and Ha (‘811) teach the method discussed above, however, fail to expressly teach a seasoned raw pollock prepared by using the method according to claim 3.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Moon (‘678) in view of Ha (‘811) would teach the claimed seasoned raw pollock as the method is for teaching the pollock is taught for the reasons discussed above.
Regarding Claim 9, Moon (‘678) and Ha (‘811) teach the method and pollock discussed above, however, fail to expressly teach processed food using the seasoned raw pollock of claim 8.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Moon (‘678) in view of Ha (‘811) would teach the claimed processed food as the method is for teaching the pollock/food is taught for the reasons discussed above.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	March 10, 2021